Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 4, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a sales representative, was terminated from her position following her absence from work and failure to call her employer. The Board disqualified her from receiving unemployment insurance benefits on the basis that she was terminated for misconduct. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence. Claimant’s supervisor testified that claimant failed to report to work or call the office at a time when he needed important sales information. He stated that he and another manager went to claimant’s home where they found claimant and claimant admitted that she had not called the office to report her absence. Because this was against company policy and had happened in the past, he decided to terminate claimant’s services. This testimony constitutes substantial evidence supporting the Board’s finding that claimant was terminated for misconduct (see, Matter of Pullum [Sweeney], 224 AD2d 897; Matter of Mislan [Sweeney], 219 AD2d 745). Therefore, we find no reason to disturb the Board’s decision.
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.